





SEVERANCE AGREEMENT AND GENERAL RELEASE




This Severance Agreement and General Release (the “Agreement”) is made between
Fresh Healthy Vending International, Inc. (the “Company”) and Mark Cole
(“Employee” or “you”).  The term “Company” includes parents, subsidiaries,
divisions, and/or related companies, their directors, officers, shareholders,
employees, agents, attorneys, and successors of the Company.




IT IS AGREED THAT:




1.

Your last date of employment with the Company is April 30, 2014 (the
“Termination Date”).  




2.

Although the Company is not obliged to do so under the terms of your employment
agreement effective February 18, 2014 (the “Employment Agreement”), the Company
shall pay you severance (the “Severance Payment”) in the form of your current
Company salary through May 31, 2014, provided you have materially complied with
all of the terms of this Agreement.  The Company and you agree that 10,000
shares of the Company’s common stock awarded to you as part of the Grant Shares
defined within your Employment Agreement have vested (the “Vested Grant
Shares”), and that the balance of the Grant Shares, namely 110,000 shares are
hereby cancelled, terminated and of no further effect as of that date. All
payments hereunder will be paid as set forth above less (in the case of cash
compensation) legally required federal, state and local deductions.




3.

In consideration of the Severance Payment, following the Termination Date and
until May 15, 2014 (or such other date as the parties may agree in writing
executed by both of them), you agree to provide reasonable advisory services to
the Company at mutually acceptable times and terms, on an as-needed basis not to
exceed 40 hours per week.




4.

Employee acknowledges and agrees that the Company has paid Employee all wages,
salary, commissions, accrued vacation, incentives and any other expectation of
remuneration or benefit through the date of this Agreement including the portion
of the Severance Payment payable upon execution hereof, and will execute and
deliver an updated acknowledgement as of the Termination Date. Except for the
compensation herein provided including salary and confirmation of your Vested
Grant Shares, you disclaim any other rights you may have by contract or at law
to any additional compensation or emolument that may be claimed by you from the
Company.




5.

In consideration of the payment and receipt by Employee of the Severance Payment
and Vested Grant Shares, and for other good and valuable consideration described
herein, receipt of which is hereby acknowledged, you understand that you
voluntarily release and forever discharge the Company from any and all actions
or causes of action, suits, claims, charges, complaints, contracts, agreements
and promises, whatsoever, whether known or unknown, including but not limited to
any claim under contract and/or equity and/or any law, relating in any way to
your employment with the Company or the termination of that employment.  This
waiver of claims includes any claims of discrimination on any grounds, whether
or not you have previously filed such a claim.  You understand that you are
giving up any rights or claims which you may have under the numerous laws and
regulations regulating employment, whether on the federal, state, or local
level, including, but not limited to, the Age Discrimination in Employment Act
of 1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Equal Pay
Act, the Family and Medical Leave Act, and any other federal, state or local
wage-payment law, civil or human rights or employment law alleging
discrimination or retaliation, or any other alleged violation of any local,
state or federal law, regulation or ordinance, and/or public policy or tort law,
or claim of breach of contract or for personal injury that you ever had through
the date of this Agreement.  







6.

The Company voluntarily releases and forever discharges the Employee from any
and all actions or causes of action, suits, claims, charges, complaints,
contracts, agreements and promises, whatsoever, whether known or unknown,
including but not limited to any claim under contract and/or equity and/or any
law, relating in any way to your employment with the Company.  

7.

Except as required to provide services to be performed hereunder, you agree that
you will promptly return, but in any event no longer than two (2) business days,
to the Company any and all files, books, records, materials, equipment or
documents in your possession that were provided to or obtained by you in
connection with your employment and in connection with this Agreement.  Such
documents and materials include but are not limited to all computer software,
data base or customer information, publications, correspondence, notes and
notebooks, tape recordings, and other written, typed, printed or recorded
materials to which the Employee had access or which the Employee developed
during the course of your employment with the Company.    




8.

It is understood and agreed that you will not talk about, discuss or communicate
with anyone, orally or in writing, concerning the matter which is the subject of
this Agreement except you may (i) discuss this Agreement with your spouse and
children, (ii) permit your accountant to review this Agreement in connection
with the filing of tax returns, (iii) permit attorney(s) of your choice to
review this Agreement, and (iv) testify truthfully under oath pursuant to a
subpoena (in which event you will provide the Company with prompt notice of the
subpoena in advance of providing such testimony).  Nothing herein shall be
deemed to restrict the ability of Employee to communicate or disclose this
Agreement or the subject matter contained herein in connection with any due
diligence related to Employee’s employment with another company, entity or
person.




9.

Employee understands and acknowledges that because of the Employee's experience
with and relationship of trust with the Company, Employee has had access to and
learned about much or all of the Company’s trade secrets and/or confidential or
proprietary information, including Customer Information. Customer Information
includes, but is not limited to, names, phone numbers, addresses, e-mail
addresses, order history, order preferences, pricing information and other
information identifying facts and circumstances specific to the customer and
relevant to sales/services.  Accordingly, in consideration of this Agreement,
Employee agrees and covenants that Employee will not use the Company’s trade
secrets and/or confidential or proprietary information to directly or indirectly
solicit the customers of the Company, or to interrupt, disturb or interfere with
the relationships of the Company with its customers.




10.

Each of the parties agrees that it will not directly or indirectly make any
statement that will or may have the effect of disparaging the other, or which is
or may be derogatory of the other party, or which has or may have an adverse
effect on the business or reputation of the other party.




11.

You expressly agree that this Agreement is not and shall not in any way be
deemed to constitute an admission or evidence of any breach of contract,
wrongdoing or liability on the part of the Company, nor of any violation of any
federal, state or municipal statute, regulation or principle of common law or
equity.




12.

You represent and agree that you have neither filed nor authorized the filing on
your behalf of any claims against the Company with any state, federal, or local
agency or court or in any other forum or tribunal with respect to anything that
has happened up through the date of this Agreement.  Should any government
agency or other third party pursue any actions or other claims on Employee’s
behalf, Employee hereby agrees to waive any right to recovery or monetary award
from such actions or proceedings.




13.

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, or shall be, a waiver of any other breach of this Agreement.
 No waiver shall be binding unless in writing and signed by the party waiving
the breach.  This Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, successors and permitted assigns.  The
Company may assign this Agreement without notice in its sole discretion.

14.

Employee has read Section 1542 of the Civil Code of the State of California,
which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee understands that Section 1542 gives Employee the right not to release
existing claims of which Employee is presently unaware, unless Employee
voluntarily chooses to waive this right. Having been so apprised, Employee
nevertheless hereby voluntarily elects to, and does, waive the rights described
in Section 1542, and elects to assume all risks for claims that now exist in
Employee’s favor, known or unknown, from the subject of this Agreement.

15.

This Agreement is deemed to be made in the State of California.  This Agreement
is to be interpreted under the laws of the State of California without regard to
conflict of law principles.

16.

Employee acknowledges that Employee has received a copy of this Agreement and
that the Company has informed Employee that Employee should consult with an
attorney in connection with it.  Employee acknowledges that Employee’s decision
to consult with an attorney or not to consult with any attorney was made without
influence by the Company.  Employee further acknowledges that Employee has had
at least 21 days in which to consider, execute, and return this Agreement.
 Notwithstanding Employee’s right to consider this Agreement for 21 days, if
Employee signs this Agreement before the expiration of the 21-day period,
Employee will have done so knowingly and voluntarily, and will have expressly
waived employee’s right to consider this Agreement for the balance of the 21 day
period.  In addition, should Employee fail to return an executed copy of this
Agreement within 21 days, the Company shall have no obligations under this
Agreement.

17.

This Agreement shall not become effective until seven (7) days after the date
Employee executes the Agreement (the “Effective Date”), and Employee may cancel
this Agreement within seven (7) days of the date Employee executes it, except
that any cancellation must be in writing, signed by Employee, and delivered to
the Company prior to the expiration of the seven-day period. In the event of
cancellation of this Agreement all provisions within the Employment Agreement
relating to termination and the rights of the parties shall nevertheless remain
effective.  

18.

This Agreement may be executed by facsimile or other electronic means, and in
counterparts, and shall be fully binding and enforceable upon the parties when
so executed.










[Signature page follows]




















IN WITNESS WHEREOF, the parties have executed this Agreement as of the latest
date set forth below.







_______________.







By: /s/Jonathan Shultz

Dated:

30 April 2014

 










/s/ Mark Cole

Dated:

30 April 2014

MARK COLE













STATE OF

)

:ss.:

COUNTY OF

)




On the ____ day of ______ 2014 before me personally appeared Mark Cole
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person on behalf of which
the individual acted, executed the instrument and that such individual made such
appearance before the undersigned.










NOTARY PUBLIC








2





